Per Curiam.

Although actual physical use of the property for an exempting purpose has not yet begun, the property was entitled to be exempted from taxation since it was acquired by the city with the intention of devoting it to a use exempting it from taxation and has not thereafter been devoted to a nonexempt or commercial use. The decision of the Board of Tax Appeals is reversed on authority of Carney, Aud., v. Cleveland City School District Public Library of Cuyahoga County, ante, 65, 157 N. E. (2d), 311.

Decision reversed.

Weygandt, C. J., Taet, Matthias, Bell, Herbert and Peck, JJ., concur.